Citation Nr: 0409538	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatic fever.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for weakness, both 
feet, with callus formation.

3.  Entitlement to service connection for coronary artery disease, 
as secondary to rheumatic fever.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 until January 
1946.  This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in St. 
Louis, Missouri.

In the veteran's November 2002 substantive appeal, he expressed a 
desire for a hearing before a Member of the Board.  However, such 
request was subsequently withdrawn in correspondence dated in 
February 2004.

The Board construes a November 2002 communication as a request to 
reopen a claim of entitlement to service connection for right-side 
paralysis.  That correspondence also raised claims of entitlement 
to service connection for hearing loss and tinnitus.  All three 
claims were developed, as evidenced by an April 2003 notice 
letter.  However, a rating decision dated in July 2003 omitted the 
issue of right-side paralysis.  Therefore, that issue is referred 
back to the RO for appropriate action.  

Regarding the issue pertaining to the feet, in his substantive 
appeal the veteran has asserted that he incurred injury to both 
feet during service, not that he has disability of the feet 
secondary to rheumatic fever.  Thus, this claim is the same as 
earlier ones filed and denied, and he must submit new and material 
evidence in order to reopen this claim.  Accordingly, the Board 
has recharacterized the issue as stated on the title page.

The Board has advanced the veteran's appeal on its docket, in 
accordance with 38 C.F.R. § 20.900(c).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the veteran received a notice letter from the 
RO dated in March 2002.  That letter concerned the veteran's 
claims as to right side paralysis (not presently before the Board) 
and a foot injury.  Regarding the veteran's foot claim, the March 
2002 letter set forth the criteria for establishing service 
connection and also detailed the standards pertaining to new and 
material evidence.  However, the correspondence did not discuss 
the division of responsibilities between VA and a claimant in 
developing a claim, as required by Quartuccio.  Therefore, 
additional notice is required here.  

Furthermore, the March 2002 correspondence did not address the 
veteran's rheumatic fever or coronary artery disease claims.  
Subsequent letters from the RO also failed to discuss those 
issues.  Such notice must be accomplished in order to satisfy the 
VCAA and Quartuccio.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must insure that all VCAA notice obligations have been 
satisfied in accordance with Quartuccio v. Principi, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable 

legal precedent.  Such notice should address all three claims on 
appeal and should specifically apprise the appellant of the 
evidence and information necessary to substantiate such claims, 
whether he or VA bears the burden of producing or obtaining that 
evidence or information, and that he should provide any evidence 
in his possession that pertains to the claims.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  If any additional evidence is received in response to the 
above action, then the RO should readjudicate the claims.   If the 
benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claims currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



